236 S.W.3d 651 (2007)
Eric T. TOLEN, Appellant,
v.
The CITY OF ST. CHARLES, et al., Respondents.
No. ED 89046.
Missouri Court of Appeals, Eastern District, Division Three.
August 21, 2007.
Eric T. Tolen, Anthony J. Muhlenkamp, St. Louis, MO, for Appellant.
William L. Sauerwein, Issa K. Emeish, St. Louis, MO, for Respondent.
David A. Boresi, John M. Linbaugh, Hollie R. Birkholz, St. Louis, MO, for Respondents Mayor Patricia York and The City of St. Charles, Missouri.
John S. McCollough, Melissa R. Null, Wagenfeld Levine, St. Louis, MO, for Respondents Kneemiller and Weller's.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Eric Tolen appeals the trial court's dismissal of his petition upon Respondents' motion to dismiss for failure to state a claim upon which relief could be granted. We find that the dismissal was not in error. An extended opinion would have no precedential value. We affirm the judgment under Rule 84.16(b).